Citation Nr: 0726146	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  03-12 210A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for residuals of a low 
back injury.  

2.  Entitlement to service connection for scars of the neck 
and lip.

3.  Entitlement to service connection for loss of teeth.  

4.  Entitlement to service connection for  residuals of 
injury to the hip and stomach muscles.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from July 1946 to 
June 1949.  The veteran also served unverified service in the 
Reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2002 and January 2004 rating 
decisions of the Seattle, Washington, Department of Veterans 
Affairs (VA) Regional Office (RO), which denied the 
aforementioned disorders, respectively.  The veteran 
disagreed with the denial of service connection for residuals 
of a low back injury, scars of the neck and lip, loss of 
teeth, and injury of hip and stomach muscles, and the current 
appeal ensued.  

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) in May 2007.  A 
transcript of the hearing is of record and associated with 
the claims folder.  

In August 2007, the veteran's case was advanced on the docket 
under the provisions of 38 C.F.R. § 20.900(c) on the basis 
that good or sufficient cause has been shown.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.




REMAND

The veteran and his representative contend, in essence, that 
service connection is warranted for the aforementioned 
disorders based upon service incurrence.  The veteran 
maintains that he injured his low back when a pallet hit him 
in the spine during an air flight and that after that injury, 
his spine was temporarily paralyzed.  He was initially 
treated with ice packs and later told there was nothing that 
could be done because it involved nerve damage.  The veteran 
further sustained injury causing scars of the neck and lip, 
injury to the hip and stomach muscles and loose teeth during 
another air flight.  On this occasion, the veteran asserts he 
was involved in a crash landing and an aluminum bar came 
loose during the crash and hit him in the face, causing 
facial injury and strain to his hip and stomach muscles.  

A review of the record reveals that the veteran's service 
record and service medical records are unavailable for 
review.  Service medical records were presumably destroyed in 
a fire in the early 1970's at the National Personnel Records 
Center (NPRC).  In cases where the veteran's service medical 
records are unavailable through no fault of the claimant, 
there is a heightened obligation to assist the claimant in 
the development of his case.  See O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991); 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.303(a) (1993).  Where service medical records are 
unavailable, the heightened duty to assist includes the 
obligation to search for alternate methods of proving service 
connection.  See Moore v. Derwinski, 1 Vet.App. 401 (1991).  
"VA regulations do not provide that service connection can 
only be shown through medical records, but rather allow for 
proof through lay evidence."  Smith v. Derwinski, 2 Vet.App. 
147, 148 (1992).  The veteran should be informed of secondary 
sources that can be used to substantiate his claims.  

In this case, the veteran has sought records from physicians 
who treated him post service, to no avail.  He also indicated 
that six men who graduated from high school and enlisted with 
him, and were aware of his injuries, are all deceased.  
Searches for service medical records and alternative reports, 
such as morning reports, have not been unsuccessful.  The 
veteran has taken pictures of his lip and neck, and has 
submitted those pictures, along with a picture of the cover 
of his scrapbook that he uses to collect items from service.  
Neither the pictures of his scars or the cover of his 
scrapbook provides a nexus that he sustained any injuries in 
service.  However, the veteran did relate in a September 2004 
letter to his U.S. Senator, that he was discharged from 
active service in June 1949 and went directly into the active 
reserves.  He noted that he had a total of 15+ years of 
service.  There is no evidence that any medical records from 
the reserves have ever been sought.  Under the circumstances 
presented in this case, the Board finds that these records 
should be sought, if any exist, and associated with the 
claims folder.  

Additionally, the veteran indicated that he worked at various 
jobs after service, prior to retiring from Safeway Foods.  
There is no indication that any medical records from any 
employer have been sought.  The veteran should be questioned 
as to whether or not he has attempted to obtain medical 
records from any of his employers, including medical 
examinations he may have undergone as an employee.  This 
should be done and if any employee medical records are 
obtained, they should be associated with the claims folder.  

Based on the foregoing, the case is REMANDED to the RO for 
the following:

1.  Contact the National Personnel 
Records Center (NPRC), the Army Reserve, 
or any other appropriate agency, to 
verify all of the veteran's periods of 
active and reserve duty.  The veteran 
should be questioned as to the names and 
locations of his units and all of the 
veteran's units should be contacted.  All 
personnel and service medical records 
during his reserve service, if any, 
should be obtained and associated with 
the claims folder.  If no service records 
can be found, or if they have been 
destroyed, ask for specific confirmation 
of that fact.  

2.  The RO should contact the veteran and 
advise him that he can submit alternate 
evidence to support his claims for 
service connection.  This evidence may 
take the following forms:  statements 
from service medical personnel, "buddy" 
certificates or affidavits, employment 
physical examinations, medical evidence 
from hospitals, clinics, and private 
physicians by which or by whom the 
veteran may have been treated for his 
alleged disorders, especially soon after 
discharge from service, letters written 
during service, and insurance 
examinations.  The veteran may submit any 
other evidence he deems appropriate.  If 
he needs assistance in obtaining medical 
records, he should provide the RO with 
the names and addresses of the medical 
providers, and forms providing for the 
release of such information should be 
forwarded to the veteran for his 
signature.  

3.  If there is any medical evidence 
showing a link between the veteran's 
alleged disabilities and service, he 
should be afforded a VA examination.  The 
claims folder should then be made 
available to the examiner for review 
prior to the examination of the veteran.  
Specifically, the examiner should review 
any additional evidence submitted and the 
veteran's history as provided by the 
veteran in his statements and Travel 
Board testimony.  The examiner should 
then render an opinion as to whether it 
is at least as likely as not that the 
veteran's back disorder, scars of the 
neck and lip, loss of teeth, or an injury 
to the hip and stomach muscles, are 
related to injury sustained in service.  
The examiner should give a complete 
rationale for the opinion rendered.  

4.  The RO should then review the veteran's 
claim for service connection for the 
aforementioned disorders.  If the decision is 
adverse to the appellant, he and his 
representative should be provided with an 
appropriate Supplemental Statement of the 
Case, which sets forth the applicable legal 
criteria pertinent to this appeal, and he 
should be given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).





